 370DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Merchants and Manufacturers,Inc.andRose-mary P Mendoza.Case 21-CA-13555APPENDIXJune 3, 1976SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn April 6, 1976, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding I which stated,inter alga,"[i]n view oftheAdministrative Law Judge's inadvertent failureto attach a Board notice to his Decision, Respondentshall be required to post the attached Notice to Em-ployees in accordance with the Administrative LawJudge's recommendation "The Board has been administratively advised thatthe Administrative Law Judge did prepare a noticewhich was attached to those copies of his Decisionserved on the parties However, the notice was inad-vertently omitted from the copies of the Administra-tive Law Judge's Decision served on the BoardPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelORDERIt is hereby ordered that the Administrative LawJudge's notice shall be posted in the manner recom-mended by the Administrative Law Judge in lieu ofthe notice attached to the Board's Decision and Or-der223 NLRB 689NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, by discharging employees orotherwise discriminating in any manner in re-spect to their tenure of employment or any termor condition of employment, interfere with, re-strain, and coerce them in their exercise of rightsguaranteed by Section 7 of the ActWE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise and enjoyment of rights guaranteed to themby Section 7 of the National Labor RelationsActWE WILL offer Edgar Basallo, Ester Caringal,Lolita Deduyo-Navalta, Anita Dungca, JosefinaEreso,ClaireGarcia, Thelma Goleco, EmmaLomboy, Linda Ortega, Amelia Sandoval, Myr-na Solis, Julie Ungos, Lucy Valencia, MercedesVergara, and Bayani Villanueva immediate andfull reinstatement to their former positions or, ifsuch positions no longer exist, to substantiallyequivalent ones, without prejudice to the senior-ity and other rights and privileges enjoyed bythem, and make them whole for any loss of paythey may have suffered by reason of their dis-charge, with interest at the rate of 6 percent perannumUNITED MERCHANTS ANDMANUFACTURERS, INC224 NLRB No 98